In a proceeding pursuant to CPLR 7503 (b) to stay arbitration, the petitioner appeals from an order of the Supreme Court, Queens County (Zelman, J.), dated June 11, 1987, which denied the application and directed the parties to proceed to arbitration.
Ordered that the order is affirmed, with costs.
The agreement signed by the petitioner and the respondent on February 6, 1987, read together with paragraph 22 of the two distributor agreements to which it refers, clearly and unambiguously expresses the intention of the parties to resort to arbitration to resolve their dispute (Matter of Waldron [Goddess], 61 NY2d 181). Moreover, under the broad arbitration clause which compels the parties to submit to arbitration "[a]ny and all disputes or disagreements between the Company and the Distributor concerning the interpretation or application of the provisions of this Agreement”, there is a reasonable relationship between the subject matter of the dispute and the general subject matter of the underlying contract (Matter of Nationwide Gen. Ins. Co. v Investors Ins. Co., 37 NY2d 91, 96). Bracken, J. P., Lawrence, Harwood and Balletta, JJ., concur.